Judgment affirmed, with costs, in the following memorandum: We find nothing in plaintiff’s license or in the treaty and the legislative and administrative action and procedures underlying it, and certainly no clear authorization there or elsewhere, supportive of plaintiff’s contention that the right to exercise the dominant servitude, in favor of the United States, in respect of defendants’ water rights, devolved upon it, so as to exempt it from payment of compensation for their taking. (Federal Power Comm. v. Niagara Mohawk Power Corp., 347 U. S. 239, 249; Henry Ford & Son v. Little Falls Fibre Co., 280 U. S. 369; Public Utility Dist. No. 1 of Pend Oreille County v. City of Seattle, 382 F. 2d 666.) Our conclusion in this regard renders academic the other issues tendered by the appeal.
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Breitel, Jasen and Gibson.